Title: General Orders, 6 September 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Sept. 6th 1775
Parole, Albany:Countersign Bolingbroke


Whereas a number of pretended Sutlers utterly disregarding the good of the service, sell Liquor to every one indiscriminately, to the utter subversion of all order and good Government; the Troops being continually debauched, which causes them to neglect their duty, and to be guilty of all those crimes which a vicious, ill habit naturally produces: To prevent such evils from spreading in the Camp: No Person is for the future to presume to sell any Stores, or Liquor to the troops, unless he be first appointed Sutler to some Regiment, by the Colonel or Officer commanding the same, who will immediately punish such Sutler for any Transgression of the Rules and Orders he is directed to observe; And if any Person, not regularly authorized and appointed, shall presume to sell Liquor, or Stores to the Troops in the Camp: It is recommended to the Brigadier General, to issue an order for securing their persons and effects—The Delinquent to be punished at the discretion of a General Court martial and his Effects to be applied for the refreshment of the Fatiguemen, and out Guards belonging to the brigade—This Order is not meant to extend to those Sutlers who are appointed

by Government, and who are permitted to act as Sutlers to the regiments for which they were appointed; they being subject to all Rules and Regulations of the army, the same as if appointed by the Colonels.
As the remoteness of some of the regiments from Head Quarters renders it difficult to send invitations to the Officers; The Commander in Chief requests, that for the future, The Field Officer of the day, the Officer of his own guard, and the Adjutant of the day; consider themselves invited to dine at Head Quarters, and this general invitation, they are desired to accept accordingly.
